11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Superior Hotels of West Texas, LLC,           * From the 350th District Court
                                               of Taylor County
                                               Trial Court No. 09086-D.

Vs. No. 11-18-00147-CV                        * September 19, 2019

Academy, Ltd.,                                * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

       This court has considered Superior Hotels of West Texas, LLC’s motion
to dismiss its appeal and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, the appeal is dismissed. The costs
incurred by reason of this appeal are taxed against Superior Hotels of West Texas,
LLC.